Order filed, February 08, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00972-CV
                                 ____________

  IN THE ESTATE OF ANNIE RUTH DANFORD. DECEASED, Appellant



       On Appeal from the County Court at Law No 2 & Probate Court
                          Brazoria County, Texas
                     Trial Court Cause No. PR36600


                                      ORDER

      The reporter’s record in this case was due January 09, 2017. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Sarah Caldwell, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM